Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SENECA SPECIALTY INSURANCE : CIVIL ACTION
COMPANY :

v. : No. 19-363

TOP CLASS CONSTRUCTION, INC.,
et al.

ORDER-MEMORANDUM

AND NOW, this 15th day of April 2019, after reviewing this declaratory judgment action
brought by a Delaware/ New York insurance company against an unserved Pennsylvania citizen
and a New Jersey citizen who now moves to transfer venue under 28 U.S.C. § 1404(a) (ECF Doc.
No. 9), and the Plaintiff's response (ECF Doc. No. 14), it is ORDERED the New Jersey citizen’s
Motion to transfer (ECF Doe. No. 9) is GRANTED requiring the Clerk of Court forthwith
transfer this case to the Clerk of the United States District Court for the District of New Jersey
and close this case in this District.

Analysis

Delaware and New York citizen Seneca Specialty Insurance Company seeks a declaratory
judgment against Top Class Construction, Inc. and All-Tech Carpentry Contractors, LLC. It asks
we declare it owes no duty under its insurance policy to defend or indemnify Top Class or All-
Tech in an underlying action brought by a condominium association against them in a New Jersey
state court. Seneca has not served Pennsylvanian Top Class which All-Tech contends may no
longer be in business.

Absent Top Class, we are left with a case brought by a Delaware corporation with its

principal place of business in New York against a New Jersey limited liability corporation with no
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 2 of 9

members who are citizens of Delaware or New York! concerning insurance coverage for an
ongoing litigation in New Jersey.

All-Tech moves to transfer venue under 28 U.S.C. § 1404(a) to the United States District
Court for the District of New Jersey. Citing Jumara v. State Farm Ins. Co.,* All-Tech argues we
should transfer this action because the underlying action is pending in New Jersey; the site of the
alleged construction defect at issue in the underlying action is located in New Jersey; key
witnesses, documents, and information are located in New Jersey; All-Tech is a New Jersey limited
liability company; the contract between All-Tech and Top Class contains a New Jersey choice of
law and forum provision; the only connection to Pennsylvania is a Top Class office located in
Pennsylvania but Top Class performed the work at issue in the litigation in New Jersey; and, Top
Class “appears to no longer be in business, as it has been completely non-responsive to Seneca’s
requests for information related to coverage and, to date, has not been served in this action.”?

Seneca responds it issued the policy on which it seeks a declaration it has no duty to defend
or indemnify All-Tech in Pennsylvania. Seneca contends it issued a policy to Top Class, a
Pennsylvania corporation with its principal place of business in Philadelphia, in Pennsylvania and
the policy includes “applicable state forms” such as “PA Changes,” “Pennsylvania Notice,” and a
“Pennsylvania surplus lines warning.” There is no other connection to Pennsylvania.

We may transfer venue under § 1404(a) “(flor the convenience of parties and witnesses, in

the interests of justice” to “any other district or division where it might have been brought ....’*

 

' ECF Doc. No. 3 at ff 8-9.
2 55 F 3d. 873 (3d Cir. 1995).
3 ECF Doe. No. 9-1 at 1-2.

428 U.S.C. § 1404(a).
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 3 of 9

We evaluate venue for each Defendant.* So, even if Seneca could serve Top Class, we would still
independently evaluate venue for claims against All-Tech.

As the defendant moving for transfer of venue, All-Tech bears the burden of demonstrating
“(1) the case could have been brought initially in the proposed transferee forum; (2) the proposed
transfer will be more convenient for the parties and witnesses; and (3) the proposed transfer will
be in the interest of justice.” Once All-Tech establishes the action could have been brought in the
proposed district — here, the District of New Jersey — we “must weigh several private and public
interest factors to determine whether the balance of convenience tips in favor of transfer.””

The private factors to determine whether transfer is more convenient for the parties and in
the interest of justice include (1) plaintiff's forum preference as manifested in the original choice;
(2) defendant's preference; (3) whether the claim arose elsewhere; (4) convenience of the parties
as indicated by their relative physical and financial condition; (5) convenience of the witnesses ~
but only to the extent the witnesses may actually be unavailable for trial; and (6) location of books
and records (similarly limited to the extent that the files could not be produced in the alternative
forum). The public interest factors include (1) enforceability of the judgment; (2) practical

considerations to make the trial easy, expeditious, or inexpensive; (3) relative administrative

 

> See Shuman v. Computer Assocs, Int’l, Inc., 762 F.Supp. 114, 115 (E.D. Pa. 1991) (in a case with
multiple defendants, proper venue must be established as to each defendant); William W.
Schwarzer, A. Wallace Tashima, James W. Wagstaffe, FEDERAL CIVIL PROCEDURE
BEFORE TRIAL § 4.7 (2018) (“{o]rdinarily, venue must be proper as to each defendant joined in
the action”).

6 Weedon v. Godlewski, No. 13-7461, 2016 WL 538232, at *2 (E.D. Pa. Feb. 11, 2016) (citing 28
U.S.C. § 1404(a); Jumara, 55 F.3d at 879; Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir.

1970)).
7 Id. (citing Jumara, 55 F.3d at 879-80).

8 Jumara, 55 F.3d at 879 (citations omitted).
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 4 of 9

difficulty in the two fora resulting from court congestion; (4) local interest in deciding
controversies at home; (5) public policies of the fora; and (6) familiarity of the trial judge with the
applicable state law in diversity cases.°

The analysis is “flexible and individuals,” and we have “broad discretion in deciding a
motion to transfer venue.”!® Although we have broad discretion, we must not grant a motion to
transfer “without a careful weighing or factors favoring and disfavoring transfer.””"!

This action could have been brought in the District of New Jersey.

Before analyzing the Jumara factors, we must address whether this action “might have
been brought” in the United States District Court for the District of New Jersey.!* Under 28 U.S.C.
§ 1391(b), a civil action may be brought in “(1) a judicial district in which any defendant resides,
if all defendants are residents of the State in which the district is located; (2) a judicial district in
which a substantial part of the events or omissions giving rise to the claim occurred ...; or (3) if
there is no district in which an action may otherwise be brought as provided in this section, any
judicial district in which any defendant is subject to the court’s personal jurisdiction with respect
to such action.”!?

Under Section 1391(c)(2), residency of a defendant “entity with the capacity to sue and be

sued in its common name under applicable law, whether or not incorporated” is deemed to be “in

 

9 Id. (citations omitted).

10 Weedon, 2016 WL 538232 at * 2 (citing Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29
(1988).

'l 7d (citing Shutte, 431 F.2d at 24-25).
'2 98 U.S.C. § 1404 (a).
13.98 U.S.C. § 1391.
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 5 of 9

any judicial district in which such defendant is subject to the court’s personal jurisdiction with
respect to the civil action in question.”!* Residency of a plaintiff is deemed to be “only in the
judicial district in which it maintains its principal place of business.” !°

The first basis of venue under Section 1391(b)(1) is not met, as all defendants - Top Class
and All-Tech — are not residents of New Jersey. While All-Tech is a New Jersey limited liability
company, Top Class is alleged to be a Pennsylvania corporation with its principal place of business
in Philadelphia.'®

The second basis of venue under Section 1391(b)(2) is the “judicial district in which a
substantial part of the events or omissions giving rise to the claim occurred, or a substantial part
of property that is the subject of the action is situated.” We are addressing a coverage dispute over
claims brought by a condominium association alleging construction defects in an underlying action
pending in New Jersey. Both the property and the underlying lawsuit are in New Jersey. Seneca’s
declaratory judgment action could have been brought in the District of New Jersey under Section
1391(b)(2).

The private factors favor transfer.

Applying the first factor, Seneca chose to file suit here, although it is a Delaware and New

York citizen. But we do not afford Seneca’s choice of this District paramount deference when it

 

1498 U.S.C. § 1391(c)(2).
15 Id.

16 Amended Complaint at § 9 (ECF Doc. No. 3). Seneca alleges venue is proper in the Eastern
District of Pennsylvania under Section 1391(b)(1) because Top Class “is a corporation that is
deemed to reside within the judicial district of the Eastern District of Pennsylvania.” Am. Compl.
at { 7 (ECF Doc. No. 3). This is incorrect because Section 1391(b)(1) allows for venue in the
Eastern District of Pennsylvania only if all defendants are residents of Pennsylvania. All-Tech is
not alleged to be a resident of Pennsylvania.
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 6 of 9

is not a citizen of this District.'’ Affording considerable weight to Seneca’s choice of forum is less
relevant here. Seneca contends its choice of forum weighs strongly in favor of keeping its case
here in this District, citing State Farm Fire and Cas. Co. v. Brighton Exteriors, Inc.'* This case is
distinguishable. Top Class, the only party alleged to be in Pennsylvania, has not been served. All-
Tech claims coverage under the Seneca policy through an agreement between All-Tech and Top
Class containing a New Jersey choice of law provision. And Seneca ignores case authority — and
not addressed in Brighton Exteriors — its choice of forum is not given “paramount deference” when
it is not a citizen of this District.

The second factor considers the defendant’s forum preference. Here, All-Tech prefers the
District of New Jersey. A defendant’s forum choice is “entitled to considerably less weight than
Plaintiff's, as the purpose of a venue transfer is not to shift inconvenience from one party to
another.”'? But considering the other factors described below, and because Seneca is not a citizen
of this District, All-Tech’s preference for the District of New Jersey weighs in favor of transfer.

The third factor considers whether the claim arose elsewhere. Seneca seeks a declaratory
judgment it has no duty to defend or indemnify All-Tech in the underlying action brought by a
condominium association against several defendants, including All-Tech, alleging construction
defects at a condominium project in New Jersey. All-Tech contends it is named as an additional
insured under Top Class’s policy with Seneca, and the contract between All-Tech and Top Class

has a choice-of-law and venue provision requiring disputes to be resolved in New Jersey. Seneca

 

'7 Kiker v. SmithKline Beecham Corp., No. 14-1445, 2014 WL 4948624, at *4 (E.D.Pa. Oct. 1,
2014); Weber v. Basic Comfort, Inc., 155 F. Supp. 2d 283, 285 (E.D. Pa. 2001).

18 No. 17-3905, 2019 WL 3995956 (E.D. Pa. Aug. 21, 2018).

19 EVCO Tech. & Dev. Co., LLC v. Precision Shooting Equip., Inc., 379 F. Supp. 2d 728, 730 (E.D.
Pa. 2005).
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 7 of 9

argues the third factor weights against transfer because the claim here is a coverage dispute under
an insurance contract issued and delivered in Pennsylvania.

The fourth, fifth, and sixth factors consider the convenience of the parties as indicated by
their relative physical and financial condition; the convenience of the witnesses, but only to the
extent the witnesses may be unavailable for trial; and the location of books and records. All-Tech
asserts all the witnesses are located in New Jersey, including representatives of All-Tech, and the
witnesses in the underlying action alleging damages as a result of the alleged construction defects;
the construction site of the alleged construction defects is in South Brunswick, New Jersey and is
over one hour and more than fifty miles from Philadelphia; any property inspections will be
conducted in New Jersey; and all relevant documents are in New Jersey. All-Tech argues it would
be inconvenient for any relevant witnesses, who live or reside in New Jersey, to travel for
deposition or trial in Pennsylvania. All-Tech concludes there are no “active parties” — because
Top Class has not been served — with any ties to this District.

Seneca argues the fourth factor — convenience of the parties as indicated by their relative
physical and financial condition — does not weigh in favor of transfer because All-Tech provides
no evidence its defense of this action here will require it to incur any significantly greater expense
than if the action is transferred to the District of New Jersey. Seneca contends this is an insurance
coverage action and “the need for fact witnesses is generally minimal” and there is no evidence
any witnesses are “exclusively located in New Jersey.” Similarly, Seneca argues the fifth private
factor — convenience of the witnesses to the extent they may be unavailable for trial — “carr[ies]
little weight” because the Court need only interpret the insurance contract, a legal issue, and it is
unnecessary for non-party witnesses to attend trial here. Seneca argues the sixth private factor ~

the location of books and records — does not weigh in favor of transfer because All-Tech failed to
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 8 of 9

provide any information or reasons why any relevant documents are more difficult to obtain in
Pennsylvania than in New Jersey.
On balance, the private factors weigh in favor of transfer to the District of New Jersey.
The public factors favor transfer.”

Applying the first public factor, the enforceability of a judgment in either United States
District Court is a neutral factor. Seneca concedes this factor is neutral.

The second factor - practical considerations to make the trial easy, expeditious, or
inexpensive - weighs in favor of the District of New Jersey where most of the witnesses are located.
Seneca contends this factor weighs against transfer, but “at worst,” is neutral, again arguing its
claim here involves the interpretation of the Seneca policy issued in Pennsylvania to a
Pennsylvania corporation and is a legal issue. Seneca denies there will be a need for non-party
witnesses or property inspections of the condominiums in the underlying action. It further argues
relevant documents are easily accessible by all parties, making the location in the Eastern District
of Pennsylvania versus the District of New Jersey “no material difference.” It argues transfer
“would be futile.”

The third factor - relative administrative difficulty in the two fora resulting from court
congestion — are relatively equal. The District of New Jersey and this District are among the most
efficient in moving civil matters in our most recent federal statistics as of December 31, 2018.7!

Seneca contends this factor is neutral.

 

20 All-Tech does not argue the public factors favoring transfer. We are still vested “with broad
discretion to determine, on an individualized, case-by-case basis, whether convenience and
fairness considerations weigh in favor of transfer.” Jumara, 55 F.3d at 883.

*1 For the period ending December 31, 2018, the median time interval from filing to disposition of
civil cases terminated for the District of New Jersey is 4.5 months while the Eastern District of
Pennsylvania is 5.9 months. See https://www.uscourts.gov/statistics-reports at Table No. C-5.
Case 2:19-cv-00363-MAK Document 15 Filed 04/15/19 Page 9 of 9

Seneca argues the fourth factor — the local interest in decided local controversies at home
— weighs against transfer because Pennsylvania has an interest in resolving a dispute over an
insurance contract issued and delivered here. We disagree. There is no local interest in deciding
this controversy, as any coverage dispute arises from the agreement between Top Class and All-
State, which contains a New Jersey choice-of-law and forums selection clause. We are not
reviewing a local controversy.

Seneca makes the same argument for the fifth factor - public policies of the fora —
contending Pennsylvania has an interest in resolving an insurance dispute based on a policy issued
here. We disagree. Pennsylvania has no party in this case. The sixth factor - the familiarity of the
trial judge with the applicable state law in this diversity case — is neutral as judges in the District
of New Jersey can apply Pennsylvania law, to the extent Pennsylvania law applies. We find the
sixth factor neutral.

Most of the private and public factors strongly weigh in favor of transferring venue to the
District of New Jersey. There is no compelling reason to maintain venue in this District simply
because a Delaware and New York citizen wants to file here. There are no parties here. The only
possible nexus to this District is the issuance of the insurance policy to Top Class whois not in this
case. The underlying action, which informs the declaratory action’s coverage issue, is in New
Jersey. We transfer venue to the United States District Court for the District of New Jersey under

28 U.S.C. § 1404.

KEARNEY, J.
